Order unanimously reversed, without costs of this appeal to any party, and motion granted to restore ease to the next Trial Term Calendar, without costs. Memorandum: Plaintiff moved promptly for restoration to the calendar under rule 14 of the Seventh Judicial District Rules and on the showing made on such motion the denial by the Calendar Justice of an order to restore was an improvident exercise of discretion. (Appeal from order of Steuben Special Term, denying plaintiff’s motion to restore case to Trial Calendar.)
Present — Williams, P. J., Bastow, Henry, Del Vecehio and Marsh, JJ.